

116 S2324 IS: Servicewomen’s Health Transition Training Act of 2019
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2324IN THE SENATE OF THE UNITED STATESJuly 30, 2019Ms. Cortez Masto (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense and the Secretaries of the military departments to encourage
			 women members of the Armed Forces who separate or retire from the Armed
			 Forces during fiscal year 2020 to participate in the Women’s Health
			 Transition Training Program of the Department of Veterans Affairs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Servicewomen’s Health Transition Training Act of 2019. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)Women are now the fastest growing cohort of veterans and are expected to double in population by 2045.
 (2)Women comprise approximately 2,000,000 veterans in the United States and 10 percent of the total veteran population.
 (3)Women veterans are nearly two times more likely to commit suicide than civilian women. (4)On average, women do not connect with the Veterans Health Administration until 2.7 years after separating from military service.
 (5)Female veterans have a higher rate of homelessness than their male counterparts. (6)One in five female members of the Armed Forces report experiencing military sexual trauma.
 (b)Statement of policy objectivesIt is in the national interest of the United States to ensure women veterans receive a high quality of care by promoting programs and initiatives that—
 (1)educate women separating from active duty in the Armed Forces on the services available to them through the Department of Veterans Affairs;
 (2)encourage women to enroll in the system of annual patient enrollment of the Department under section 1705(a) of title 38, United States Code; and
 (3)increase the number of women receiving health care from the Department. (c)Sense of CongressIt is the sense of Congress that the Secretary of Veterans Affairs, in piloting the Women’s Health Transition Assistance Program, has found that the pilot program has—
 (1)educated hundreds of women in the process of separating or retiring from the Armed Forces on the care they can receive from the Department of Veterans Affairs, 99 percent of whom would recommend the program to others;
 (2)improved awareness among pilot program participants of services available from the Department by 56 percent; and
 (3)increased the intent of pilot program participants— (A)to enroll in the system of annual patient enrollment of the Department under section 1705(a) of title 38, United States Code, by 13.1 percent;
 (B)to use health care services from the Department by 15.6 percent; and (C)to use suicide prevention services from the Department, if needed, by 19.3 percent.
					3.Participation in the Women’s Health Transition Training Program of the Department of Veterans
			 Affairs
 (a)In generalThe Secretary of Defense shall direct— (1)each Secretary of a military department to encourage women members of the Armed Forces who separate or retire from the Armed Forces during fiscal year 2020 to participate in the Women’s Health Transition Training Program of the Department of Veterans Affairs at locations selected by the Secretary concerned; and
 (2)each commander of a military installation that has a center for the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code, to advertise the Women's Health Transition Training Program to women members described in paragraph (1).
				(b)Report
 (1)In generalNot later than February 1, 2021, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall submit to Congress a report regarding participation in the Women’s Health Transition Training Program of the Department of Veterans Affairs as described in subsection (a).
 (2)ElementsThe report required by paragraph (1) shall include the following:
 (A)The number of participants in the program. (B)The number of program sessions and the locations where the sessions were held.
 (C)An assessment of available metrics including course satisfaction and improved awareness of health services furnished by the Secretary of Veterans Affairs.
 (D)A description of barriers to expanding the program to reach more women members of the Armed Forces.
 (E)A description of barriers to offering the program online to reach women members of the Armed Forces who cannot attend in person.
 (F)Recommendations for legislation to improve or expand the program.